
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.02


CITIGROUP INC.
2011 KEY EMPLOYEE PROFIT SHARING PLAN
AWARD AGREEMENT


        Section 1.    Award Agreement.    Citigroup Inc. (the "Company") hereby
grants to [NAME] (the "Participant") the award (the "Award") summarized below,
pursuant to the terms of the Citigroup Inc. 2011 Key Employee Profit Sharing
Plan (the "Plan"). The terms, conditions and restrictions of the Award are
contained in this Award Agreement (this "Agreement") and the Plan. For the Award
to be effective, the Participant must sign below and return this Agreement
acknowledging that the Participant has received and read this Agreement and the
Plan. Except as otherwise defined in this Agreement, all capitalized terms have
meanings set forth in the Plan.

        Section 2.    Applicable Percentage.    [APPLICABLE PERCENTAGE].

        Section 3.    Forfeiture or Clawback of Payments.    The Participant
acknowledges that amounts payable to the Participant under the Plan and the
Award are subject to forfeiture or clawback under the circumstances specified in
Article V of the Plan.

        Section 4.    Acceptance and Agreement by Participant.    The
Participant hereby accepts the Award and agrees to be bound by the terms,
conditions and restrictions of the Award as set forth in the Plan, this
Agreement and the Committee's policies, as in effect from time to time, relating
to the administration of the Plan. The Participant understands that the Award
and any other incentive awards that may be granted are entirely discretionary
and that the Participant has no right to receive the Award or any future
incentive awards.

        Section 5.    Entire Agreement.    The Plan and this Agreement
constitute the entire understanding between the Company and the Participant
regarding the Award and supersede all previous written, oral or implied
understandings between the parties about the subject matter hereof, including
any written or electronic agreement, election form or other communication to,
from or between the Participant and the Company or any Affiliated Employer.

        Section 6.    Disclosure Regarding Use of Personal Information and
Participant's Consent.    

        (a)    Definition and Use of "Personal Information".    In connection
with the grant of this Award, and any other award under any other incentive
award program, and the implementation and administration of any such program,
including, without limitation, the Participant's actual participation, or
consideration by the Company for potential future participation, in any program
at any time, it is or may become necessary for the Company to collect, transfer,
use and hold certain personal information regarding the Participant in and/or
outside of Participant's home country.

        The "personal information" that the Company may collect, process, store
and transfer for the purposes outlined above may include the Participant's name,
nationality, citizenship, tax or other residency status, work authorization,
date of birth, age, government/tax identification number, passport number,
brokerage account information, GEID or other internal identifying information,
home address, work address, job and location history, compensation and equity
and incentive

--------------------------------------------------------------------------------



award information and history, business unit, employing entity and the
Participant's beneficiaries and contact information. The Participant may obtain
more details regarding the access and use of his or her personal information,
and may correct or update such information, by contacting his or her human
resources representative or local equity and incentive award coordinator.

        Use, transfer, storage and processing of personal information,
electronically or otherwise, may be in connection with the Company's internal
administration of its incentive award programs, or in connection with tax or
other governmental and regulatory compliance activities directly or indirectly
related to an equity or incentive award program. For such purposes only,
personal information may be used by third parties retained by the Company to
assist with the administration and compliance activities of its equity and
incentive award programs, and may be transferred by the company that employs (or
any company that has employed) the Participant from the Participant's home
country to other Citigroup entities and third parties located in the United
States and in other countries. Specifically, those parties that may have access
to the Participant's information for the purposes described herein include, but
are not limited to, (i) human resources personnel responsible for administering
the equity and incentive award programs, including local and regional equity and
incentive award coordinators, and global coordinators located in the United
States; (ii) the Participant's U.S. broker and equity account administrator and
trade facilitator; (iii) the Participant's U.S., regional and local employing
entity and business unit management, including the Participant's supervisor and
his or her superiors; (iv) the Committee or its designee, which is responsible
for administering the Plan; (v) the Company's technology systems support team
(but only to the extent necessary to maintain the proper operation of electronic
information systems that support the equity and incentive award programs); and
(vi) internal and external legal, tax and accounting advisors (but only to the
extent necessary for them to advise the Company on compliance and other issues
affecting the equity and incentive award programs in their respective fields of
expertise). At all times, Company personnel and third parties will be obligated
to maintain the confidentiality of Participant's personal information except to
the extent the Company is required to provide such information to governmental
agencies or other parties. Such action will always be undertaken only in
accordance with applicable law.

2

--------------------------------------------------------------------------------



        (b)    Participant's Consent.    BY ACCEPTING THIS AWARD, THE
PARTICIPANT EXPLICITLY CONSENTS (I) TO THE USE OF THE PARTICIPANT'S PERSONAL
INFORMATION FOR THE PURPOSE OF BEING CONSIDERED FOR PARTICIPATION IN FUTURE
EQUITY, INCENTIVE OR OTHER AWARD PROGRAMS (TO THE EXTENT HE OR SHE IS ELIGIBLE
UNDER APPLICABLE PROGRAM GUIDELINES, AND WITHOUT ANY GUARANTEE THAT ANY AWARD
WILL BE MADE); AND (II) TO THE USE, TRANSFER, PROCESSING AND STORAGE,
ELECTRONICALLY OR OTHERWISE, OF HIS OR HER PERSONAL INFORMATION, AS SUCH USE HAS
OCCURRED TO DATE, AND AS SUCH USE MAY OCCUR IN THE FUTURE, IN CONNECTION WITH
THIS OR ANY OTHER EQUITY, INCENTIVE OR OTHER AWARD, AS DESCRIBED ABOVE.

CITIGROUP INC.   PARTICIPANT
By:
 
  


--------------------------------------------------------------------------------


 
    

--------------------------------------------------------------------------------

    Paul McKinnon
Head of Human Resources
[Month] [Day], 2011   Name: [NAME]
GEID: [GEID]

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.02



CITIGROUP INC. 2011 KEY EMPLOYEE PROFIT SHARING PLAN AWARD AGREEMENT
